Citation Nr: 0612322	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-37 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional eye disability resulting 
from surgery provided by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Salt Lake City, Utah, (hereinafter 
RO).  In March 2006 a hearing was held before the Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


REMAND

Review of the record includes reports from a VA medical 
facility reflecting surgical repair with a full-thickness 
skin graft of a defect of the medial canthus of the right eye 
in November 2004.  Thereafter, the skin graft contracted, 
resulting in distortion of the medial canthus and medial 
lower lid ectropion of the right eyelid.  As such, the 
veteran underwent surgical release of the contracture and 
repair of the defect with a right eye upper transportation 
flap at a VA medical facility in February 2005.  

It is the veteran's assertion, in written argument and sworn 
testimony before the undersigned, that VA surgery has 
resulted in additional disability to the right eye, to 
include diminished/obstructed vision, drooping of the eye 
lid, "slanting" of the eye, and an inability to close the 
eye, for which compensation is warranted under 38 U.S.C.A. 
§ 1151.  The veteran's representative indicated in an October 
2005 statement, as did the veteran at the hearing before the 
undersigned, that he would like to be provided a VA 
ophthalmologic examination to assist him in the prosecution 
of his claim.  As review of the evidence of record otherwise 
leads the Board to conclude that a VA examination is 
necessary in this case in order to comply with the duty to 
assist the veteran, the RO will be asked to provide the 
veteran with a VA ophthalmologic examination.   See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development.  VA will notify the veteran if further action is 
required on his part.  

1.  The veteran should be afforded a VA 
ophthalmologic examination for the 
purpose of determining whether the 
veteran has any additional disability in 
the right eye that is etiologically 
related to VA surgery.  The claims file 
must be forwarded to the examiner, and 
based on review of the pertinent evidence 
contained therein, to include the reports 
from VA surgery in November 2004 and 
February 2005 referenced above, and 
examination of the veteran, the examiner 
is to express an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran had developed 
additional disability in the right eye as 
a result of VA surgery.  

If additional disability has resulted, 
the examiner should indicate whether the 
proximate cause of any such disability is 
the result of either (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA or (b) an event not 
reasonably foreseeable.  A complete 
rationale for the opinion expressed 
should be provided.

2.  Following the development requested 
above, the claim should be readjudicated 
by the RO.  If this adjudication does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 


notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 

